DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in light of new grounds of rejection made below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 11-13, 15-16, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiobara et al (US 2012/0007119; hereinafter Shiobara) and Tamaki (US 2017/0054062; hereinafter Tamaki) presented as an evidence.
Regarding claim 1, Figs 5 and 9 of Shiobara discloses a display device comprising:
a base substrate (30; Fig 9; ¶ [0100]);
an electrode (2; Figs 5/9; ¶ [0095]) on the base substrate (30; Fig 9; ¶ [0100]);
a light emitting element (10; Fig 5; ¶ [0095]) on the base substrate (30; Fig 9; ¶ [0100]) and electrically connected (Fig 5) to the electrode (2; Figs 5/9; ¶ [0095]), the light emitting element (10; Fig 5; ¶ [0095]) comprising a main body part (10; Fig 5; ¶ [0095]) and a contact part (12; Fig 5; ¶ [0090]), the contact part (12; Fig 5; ¶ [0090]) being in contact with the electrode (2; Figs 5/9; ¶ [0095]) so as to be electrically connected (Fig 5) to the electrode (2; Figs 5/9; ¶ [0095]); and
a solution layer (14; Fig 5; ¶ [0090]) between the base substrate (30; Fig 9; ¶ [0100]) and the light emitting element (10; Fig 5; ¶ [0095]) and in direct contact (Fig 5) with the contact part (12; Fig 5; ¶ [0090]);
wherein the solution layer (14; Fig 5; ¶ [0090]; Comprising silicone based resin or epoxy based resin) comprises a light blocking material. 
Note: Tamaki is presented as an evidence stating that the silicon based resin or epoxy based resin is a material that can be used as light blocking material (¶ [0107] of Tamaki).



Regarding claim 3, Figs 5 and 9 of Shiobara discloses the electrode (2; Figs 5/9; ¶ [0095]) comprises a first electrode (2 (right); Figs 5/9; ¶ [0095]) and a second electrode (2 (left); Figs 5/9; ¶ [0095]) spaced apart from the first electrode (2 (right); Figs 5/9; ¶ [0095]), and
the contact part (12; Fig 5; ¶ [0090]) comprises:
a first contact part (12 (right); Fig 5; ¶ [0090]) connected to the first electrode (2 (right); Figs 5/9; ¶ [0095]); and
a second contact part (12 (left); Fig 5; ¶ [0090]) connected to the second electrode (2 (left); Figs 5/9; ¶ [0095]).

Regarding claim 6, Figs 5 and 9 of Shiobara discloses the electrode (2; Figs 5/9; ¶ [0095]) comprises copper (¶ [0088]).

Regarding claim 9, Figs 5 and 9 of Shiobara discloses a pixel definition layer (1; Figs 5/9; ¶ [0088]) on the base substrate (30; Fig 9; ¶ [0100]) and covering a part of the electrode (2; Figs 5/9; ¶ [0095]),
wherein an opening (Fig 3) which exposes a portion other than the part of the electrode (2; Figs 5/9; ¶ [0095]) is defined in the pixel definition layer (1; Figs 5/9; ¶ [0088]); and


Regarding claim 11, Figs 5 and 9 of Shiobara discloses a planarization layer (16; Fig 5; ¶ [0095]) on the light emitting element (10; Fig 5; ¶ [0095]) and the solution layer (14; Fig 5; ¶ [0090]).

Regarding claim 12, Figs 5 and 9 of Shiobara discloses the contact part (12; Fig 5; ¶ [0090]) comprises at least gold (¶ [0090]).

Regarding claim 13, Figs 5 and 9 of Shiobara discloses a manufacturing method of a display device, the manufacturing method comprising:
forming an electrode (2; Figs 5/9; ¶ [0095]) on a base substrate (30; Fig 9; ¶ [0100]);
forming a solution layer (14; Fig 5; ¶ [0090]; Comprising silicone based resin or epoxy based resin) by providing a solution comprising a light blocking material on the electrode;
transferring a light emitting element (10; Fig 5; ¶ [0095]) into the solution layer (14; Fig 5; ¶ [0090]) such that the solution layer (14; Fig 5; ¶ [0090]) is direct contact (Fig 5) with a contact part (12; Fig 5; ¶ [0090]) of the light emitting element and the contact part (12; Fig 5; ¶ [0090]) is in contact with the electrode (2; Figs 5/9; ¶ [0095]) so as to be electrically connected (Fig 5) to the electrode (2; Figs 5/9; ¶ [0095]); and

Note: Tamaki is presented as an evidence stating that the silicon based resin or epoxy based resin is a material that can be used as light blocking material (¶ [0107] of Tamaki).

Regarding claim 15, Figs 5 and 9 of Shiobara discloses the electrode (2; Figs 5/9; ¶ [0095]) comprises copper (¶ [0088]), the contact part (12; Fig 5; ¶ [0090]) comprises tin (¶ [0090]) and
during the applying the heat, the contact part is bonded with the electrode (Fig 5).

Regarding claim 16, Figs 5 and 9 of Shiobara discloses during the forming of the electrode (2; Figs 5/9; ¶ [0095]), a first electrode (2 (right); Figs 5/9; ¶ [0095]) and a second electrode (2 (left); Figs 5/9; ¶ [0095]) spaced apart from the first electrode (2 (right); Figs 5/9; ¶ [0095]), and
the contact part (12; Fig 5; ¶ [0090]) comprises a first contact part (12 (right); Fig 5; ¶ [0090]) and a second contact part (12 (left); Fig 5; ¶ [0090]) spaced apart from the first contact part (12 (right); Fig 5; ¶ [0090]), and
during the transferring of the light emitting element, the transferring is performed such that the first contact part (12 (right); Fig 5; ¶ [0090]) is connected to the first electrode (2 (right); Figs 5/9; ¶ [0095]) and the second contact part (12 (left); Fig 5; ¶ [0090]) is connected to the second electrode (2 (left); Figs 5/9; ¶ [0095]).

wherein during the transferring of the light emitting element, the light emitting element is transferred into an opening (Fig 3) of the pixel definition layer (1; Figs 5/9; ¶ [0088]), the opening being defined to expose a portion other than the part of the electrode.

Regarding claim 21, Figs 5 and 9 of Shiobara discloses the solution layer (14; Fig 5; ¶ [0090]) is in direct contact with the main body part.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al (US 2012/0007119; hereinafter Shiobara) further in view of Tamaki (US 2017/0054062; hereinafter Tamaki).
Regarding claim 4, Shiobara does not expressly disclose the light emitting element further comprises: a base layer; a first semiconductor layer on the base layer; a 
In the same field of endeavor, Figs 1C and 2 of Tamaki discloses a base layer (11; Fig 2; ¶ [0040]);
a first semiconductor layer (12n; Fig 2; ¶ [0041]) on the base layer (11; Fig 2; ¶ [0040]);
a second semiconductor layer (12p; Fig 2; ¶ [0041]) on the first semiconductor layer (12n; Fig 2; ¶ [0041]);
a first element electrode (15/16p; Fig 2; ¶ [0040]) on the second semiconductor layer (12p; Fig 2; ¶ [0041]) and connected to a first contact part (15; Fig 2; ¶ [0040]) and 
a second element electrode (13/16n; Fig 2; ¶ [0040]) on the first semiconductor layer (12n; Fig 2; ¶ [0041]) and connected to a second contact part (13; Fig 2; ¶ [0040]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the light emitting element further comprises first/second semiconductor layer and first/second element electrode as taught by Tamaki for the purpose of using very well known and suitable structure of light emitting element known in the art in order to provide higher output (¶ [0005]).

Regarding claim 5, Figs 5 and 9 of Shiobara in view of Tamaki as modified above in claim 4 discloses the light emitting element (10; Fig 5; ¶ [0095]) further comprises an 
the solution layer (14; Fig 5; ¶ [0090]) is in contact with the first contact part (12 (right); Fig 5; ¶ [0090]), the second contact part (12 (left); Fig 5; ¶ [0090]) and the element insulation layer (18; Fig 5; ¶ [0094]).

Regarding claim 20, Shiobara discloses during the bonding of the light emitting element and the electrode, the part at which the light emitting element is connected to the electrode is applied with heat (¶ [0042]).
However Shiobara does not expressly disclose applying heat through at least one of an IR reflow oven, a convection oven or a hot plate.
In the same field of endeavor, Tamaki discloses a bonding of the light emitting element and the electrode, a part of which the light emitting element is connected to the electrode with heat through IR reflow oven (¶ [0137]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention to apply heat through IR reflow oven for the purpose of using well-known and suitable technique for applying heat known in the art.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al (US 2012/0007119; hereinafter Shiobara) further in view of Kageyama et al (US 2020/0198969; hereinafter Kageyama).

However Shiobara does not expressly disclose the solution layer comprises a water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color.
In the same field of endeavor, Kageyama discloses a light blocking or shielding
material can be formed using water soluble solvent and a sodium salt dissolved in the
water soluble solvent, wherein the sodium salt has a black color (¶ [0046]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer comprises water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color as taught by Kageyama as the film formed by such materials is suitable for using as light blocking material (¶ [0046]).

Regarding claim 8, Shiobara discloses the solution layer (14; Fig 5; ¶ [0090]) comprises a light blocking material.
However Shiobara does not expressly disclose the solution layer comprises an organic solvent and a black organic pigment dispersed in the organic solvent.
In the same field of endeavor, Kageyama discloses a light blocking or shielding material can be formed using water soluble solvent and a sodium salt dissolved in the water soluble solvent, wherein the sodium salt has a black color (¶ [0046]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer comprises 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al (US 2012/0007119; hereinafter Shiobara) further in view of Kang et al (US 2018/0122836; hereinafter Kang).
Regarding claim 10, Shiobara does not expressly disclose the light emitting element is a micro LED element.
In the same field of endeavor, Kang discloses a light emitting element can be micro LED element (¶ [0005]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the light emitting element is a micro LED element as it ahs high image quality and high reliability (¶ [0005]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al (US 2012/0007119; hereinafter Shiobara) further in view of Koseki et al (US 2010/0025709; hereinafter Koseki).
Regarding claim 17, Shiobara does not expressly disclose during the transferring of the light emitting element, the transferring is performed such that the contact part and the electrode are entirely covered with the solution layer.

Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the solution layer entirely covers the contact part and the electrode as taught by Koseki which is not liable to cause yellowing due to heat, light (¶ [0042]).


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “removing the solution layer after the bonding of the light emitting element and the electrode”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chang et al (US 2016/0181476; The prior art discloses a display device)
Moon et al (US 2018/0175268)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.